Plaintiff asks that "defendant be ordered to produce for its inspection . . . . the New Haven Hospital Record of Carl A. Perlroth, deceased. . . . ."
It appears from the argument of plaintiff's counsel that the motion is made under the authority of Practice Book, # 76.
It is not stated in the motion that the record referred to is in the possession of the defendant and it appears to be admitted in argument that it is not.
While the motion does not disclose the fact counsel states that the record in question is at the New Haven Hospital and that that institution will not or may not permit plaintiff to inspect it without the sanction of the defendant.
While this may be true, it does not follow that if the present defendant were to give permission to the New Haven Hospital to show the record in question to plaintiff, the latter institution would be bound to do so.
It cannot be said under such circumstances that the record is in defendant's "power" to produce.
   Motion denied.